DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2022/0139325).
	As to claim 1, Lee teaches an organic light emitting diode (OLED) display device comprising:
 a display panel including a first region (blocks A1, A2, and A3, fig. 6) and a second region (blocks B1, B2, and B3,  fig. 6); and
 a scan driver including a plurality of first stages (shift registers SR1 and SR2 in blocks A1, A2, and A3, fig. 6) and a plurality of second stages which are coupled to each other (shift registers SR1 and SR2 in blocks B1, B2, and B3,  fig. 6), 
wherein the plurality of first stages is configured to provide scan signals ([0121] The first shift register SR1 outputs the scan signal. SR1 in blocks A1, A2 and A3, fig. 6 ) and sensing signals to the first region ([0121] The second shift register SR2 outputs the sensing signal. SR2 in blocks A1, A2, and A3 fig. 6), and the plurality of second stages is configured to provide the scan signals ([0121] The first shift register SR1 outputs the scan signal. SR1 in block B1, B2 and B3, fig. 6) and the sensing signals to the second region ([0121] The second shift register SR2 outputs the sensing signal. SR2 in block B1, B2 and B3, fig. 6), 
wherein a configuration of the plurality of first stages is different from a configuration of the plurality of second stages (fig. 6 illustrates shift registers SR1 and SR2 in blocks A1, A2, and A3 are arranged in odd number and shift registers SR1 and SR2 in blocks B1, B2, and B3 are arranged in even number).
As to claim 3, Lee teaches the OLED display device, wherein the first region is an upper region (block A1, fig. 6) or a lower region of the display panel, and wherein the second region is a middle region between the upper region and the lower region of the display panel (block B1, fig. 6).

As to claim 4, Lee teaches the OLED display device, wherein each of a plurality of pixels included in the first and second regions includes: a capacitor including a first electrode coupled to a gate node (Cst coupled to n1, fig. 2), and a second electrode coupled to a source node (Cst coupled to n2, fig. 2); a first transistor which generates a driving current based on a voltage stored in the capacitor ([0084] The light emitting element OLED emits light by a current generated according to the gate-source voltage Vgs of the driving element DT that varies depending on the data voltage Vdata, [0089] The capacitor Cst is connected between the first node n1 and the second node n2. The capacitor Cst charges the gate-source voltage Vgs of the driving element DT); a second transistor which couples a data line to the gate node in response to a corresponding one of the scan signals ([0085] The first switch element M1 is turned on in response to the scan signal SCAN to connect the data line 102 to a first node n1); a third transistor which couples a sensing line to the source node in response to a corresponding one of the sensing signals ([0087] the second switch element M2 is turned on to connect the second node n2 to the sensing line 10); and an OLED which emits light based on the driving current ([0084] The light emitting element OLED emits light by a current generated according to the gate-source voltage Vgs of the driving element DT).

As to claim 5, Lee teaches the OLED display device, wherein, in a sensing period of each frame period, a sensing operation for each pixel of the first region is performed ([0121] The second shift register SR2 outputs the sensing signal. SR2 in blocks A1, A2, and A3, fig. 6), and a sensing operation for one pixel among N*M pixels of the second region is performed, wherein N is an integer greater than 1, and M is an integer greater than 0 ([0121] The second shift register SR2 outputs the sensing signal. SR2 in blocks B1, B2 and B3, fig. 6. Note that SR2 output the sensing signal to all pixels in blocks B1, B2 and B3 including the one pixel).

Allowable Subject Matter

3.	Claims 2, 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


4.	Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An organic light emitting diode (OLED) display device comprising: a display panel including a first region and a second region; and a scan driver including a plurality of first stages and a plurality of second stages which are coupled to each other, 5wherein the plurality of first stages is configured to provide scan signals and sensing signals to the first region, and the plurality of second stages is configured to provide the scan signals and the sensing signals to the second region, wherein two stages of the plurality of first stages share one selective sensing input circuit, and 10wherein 2N stages of the plurality of second stages share one selective sensing input circuit, and N is an integer greater than 1” in combination with the other claimed limitations set forth in claim 14.

Similarly, the prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An organic light emitting diode (OLED) display device comprising: a display panel including a first region and a second region; and 5a scan driver including a plurality of first stages and a plurality of second stages which are coupled to each other, wherein the plurality of first stages is configured to provide scan signals and sensing signals to the first region, and the plurality of second stages is configured to provide the scan signals and the sensing signals to the second region, 10wherein each of the plurality of first stages includes one selective sensing input circuit, and wherein N stages of the plurality of second stages share one selective sensing input circuit, and N is an integer greater than 1” in combination with the other claimed limitations set forth in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628     

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628